Citation Nr: 0100048	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  94-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include a brain tumor.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1947.

By a final decision of June 1988, the Board of Veterans' 
Appeals (Board) denied service connection for the residuals 
of a head injury, to include a brain tumor.

The current appeal arose from a March 1993 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for the residuals of a head 
injury, to include a brain tumor.  The veteran timely 
appealed this decision and was afforded a hearing before a 
Veterans Law Judge (VLJ) of the Board in February 1994.  In 
August 1994 and August 1996, the Board remanded this case for 
additional development.  In February 1997, the Board issued a 
decision in which it was found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for the residuals of a head injury.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court").  
A November 1998 Order of the Court vacated and remanded the 
February 1997 Board decision based on a change in the law 
concerning new and material evidence.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  A subsequent Board decision 
found that new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a head injury.  The case was 
then remanded to allow the RO to consider evidence which had 
been submitted to the Board without a waiver of RO review, 
and to then undertake a de novo review of the veteran's 
claim.  In July 2000, the case was again remanded so that the 
veteran could be afforded another hearing before a Board VLJ, 
as requested by the veteran.  In October 2000, the veteran 
testified before a Board VLJ sitting in St. Petersburg, 
Florida.

The July 2000 Board remand had referred the issue of 
entitlement to service connection for a hearing loss to the 
RO for appropriate action.  A review of the record does not 
indicate that any action was taken as to this claim.  
Therefore, it is hereby once again referred to the RO for all 
appropriate action.


REMAND

The veteran has contended that he sustained a head injury in 
service, which ultimately led to the development of a brain 
tumor after his separation.  Therefore, he believes that 
service connection is justified.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, during the veteran's October 2000 personal hearing 
testimony, he indicated that he was receiving treatment at 
the Orlando, Florida VA Medical Center.  These records were 
not associated with the claims folder, despite the 
possibility that they could be relevant to his claim.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board, should actually be part of the record before the 
Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Orlando, 
Florida VA Medical Center and request 
copies of the veteran's treatment 
records.  The RO should document the 
efforts made to obtain the records and 
notify the veteran and his representative 
of any records that were not obtainable 
and should indicate whether any further 
action will be taken.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



